DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is amended. Claim 16 is newly added. Claims 1-6 & 9-16 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 9, 11, 13-14 & 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou (US 2018/0323477 A1).
Regarding claims 1-6 & 16, Zhou teaches a secondary battery ([0007]) comprising:		a positive electrode comprising a porous body and a catholyte (i.e a first electrolyte) held in the porous body, wherein the catholyte comprises an ionic liquid such as 1-butyl-3-methylimidazolium chloride and an aluminum salt such as aluminum chloride (i.e including aluminum ions) ([0031] & [0038]-[0045]),									a negative electrode comprising lithium metal ([0049] & [0059]);					a separator such as LISICON, having lithium ion conductivity and selectively transmitting lithium ions, disposed between the positive electrode and the negative electrode ([0046]-[0048]).
Regarding claim 9, Zhou teaches the secondary battery of claim 1, wherein the separator can include layers of the lithium-ion conductive material such that a first separator (i.e first layer) having a principal surface faces the positive electrode and a second separator (i.e second layer) having a second principal surface faces the negative electrode ([0045]). 	
Regarding claims 11 & 13-14, Zhou teaches a battery pack comprising a plurality of secondary batteries according to claim 1, wherein the batteries are electrically connected in series or in parallel ([0063]). Zhou further teaches a vehicle powered using said battery pack ([0068]). 
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2018/0323477 A1) in view of Hu (US 2020/0112050 A1).
Regarding claim 10, Zhou teaches the secondary battery of claim 1 but is silent as to the first separator layer comprising a lithium ion conductive solid electrolyte and the second separator comprising a porous layer.										Hu teaches a secondary battery comprising a separator including a first separator which is a layer comprising a lithium ion conductive solid electrolyte and a second separator comprising a porous layer as a bilayer structure ([0214]-[0217]).								It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a bilayer separator structure comprising a first separator which is a layer of a lithium-ion conductive solid electrolyte and a second separator comprising a porous layer in view of its suitability as a lithium-ion conductive separator for secondary batteries as taught by Hu. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07 I.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2018/0323477 A1) in view of Iwasaki (US 2017/0077494 A1).
Regarding claim 12, Zhou teaches the secondary battery of claim 1 but is silent as to the battery pack further comprising an external power distribution terminal and a protective circuit.		Iwasaki teaches a battery pack comprising an external power distribution terminal, a protective circuit and a plurality of secondary batteries electrically connected in series, in parallel, or in a combination of in-series connection and in-parallel connection ([0174]-[0177]).		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to provide an external power distribution terminal and a protective circuit in order to control charging and discharging of the battery while allowing current to be inputted and outputted from the battery pack as taught by Iwasaki ([0176]-[0177]).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2018/0323477 A1) in view of Uchida (US 2017/0069888 A1).
Regarding claim 15, Zhou teaches the battery pack of claim 11 but is silent as to a stationary power supply comprising the battery pack.					However, the use of battery packs as a power source for a stationary power supply such as a point of sale (POS) system is well-known as taught by Uchida ([0024]). Accordingly, it would have been obvious to use the battery pack as a power source for a stationary power supply. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727